Order issued October          ,   2012




                                               In The
                                (!tutrt nf \pprati
                        FiftI! Dhitrirt nf (irxai at 3a11w3i
                                         No. 05-12-01302-CV


                      TN RE TIMOTHY SCOTT HARRIMAN, Relator


                Original Proceeding from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F94-01553-ML


                                           ORDER
                        Before Justices Morris. Richter, and Lang-Miers

       Based on the Court’s opinion of this date. we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.




                                                    EILZA1BETH LANG4\4IFRS,/ 7
                                                   /JTJSTIE